Title: From George Washington to Robert Howe, 8 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Sir
                            Head Quarters New Winsor 8th June 1781
                        
                        Mr Kirkland has delivered me your letter of Yesterday with one from B. Genl Patterson, respecting King under
                            sentance of Death. In Consequence of their sollicitations in his Favr, I have consented that he shall be pardoned for his
                            Offence—& not subjected to the Execution of his Sentence; his Releace from Service for obvious Reasons is not
                            admissible. You will be pleasd to send him by the first good Opportunity to his Regiment in Albany.
                        John Henesey a Soldier of the 2d N. York Regiment, you will be pleasd to send under a proper guard to Albany, to
                            the Direction of Brigr Genl Clinton, by him to be brot to Execution, or pardoned, as the Genl on Consideration of
                            Circumstances, shall think proper.
                        Inclosed is the Proceedings of the Court Martial of the 5th June instant—the Sentance against Troy Lee being
                            approved. I am Sir Your most Obedt humle Servant.

                    